Title: 10th. Sunday.
From: Adams, John Quincy
To: 


       This morning we went to see the palace at Oranienbaum, and then dined and after dinner set off in our slays from Oranienbaum for Peterhoff at five minutes past two o’clock, and arrived there, at three o’clock wanting twenty minutes the distance being 9 wersts. We came from Oranienbaum to Peterhoff on the land whereas yesterday we were upon the Gulph of Cronstadt. We saw the palace of Peterhoff and then set out for St. Petersbourg upon the Gulph, and arrived there in one hour and three quarters, (from 10 minutes before 4. to 35 past five) the distance is 27. wersts which is about 19 ¾ English Miles. We stopp’d some time at Mr. Rimberts and then Mr. D. Mr. Artaud and myself return’d home.
      